Citation Nr: 1738021	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  12-15 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for degenerative joint disease (DJD) of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1986 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued the 10 percent disability rating for DJD of the left knee.  The Veteran timely appealed that issue.

This matter was before the Board most recently in September 2016, where it was remanded for a VA examination that complied with the United States Court of Appeals for Veterans Claims (Court) decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd Dyment v. Principi, 287 F.3d 1377 (2002).  Neither the Veteran nor his representative has argued otherwise.  


FINDING OF FACT

The Veteran's service-connected DJD of the left knee is manifested by pain and flexion limited to 100 degrees, with no evidence of subluxation, lateral instability, locking, effusion into the joint, or ankylosis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for left knee DJD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process

Neither the Veteran nor her representative has raised any issues with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Background

Through a June 2004 rating decision, the Veteran was granted service connection for DJD of the left knee with an evaluation of 10 percent, effective February 28, 2003.  A temporary evaluation of 100 percent was assigned effective April 9, 2003 based on surgical or other treatment necessitating convalescence, and returned to 10 percent disabling from June 1, 2003.

Relevant to the current procedural posture of the claim, in January 2011, the Veteran filed a VA Form 21-4138, Statement in Support of Claim, stating that his left knee DJD had worsened.  The Veteran was afforded a VA examination in April 2011, and, based on the examination, which showed full range of knee motion, the RO denied an increase in July 2011.  The Veteran submitted a Notice of Disagreement (NOD) in August 2011, and in April 2012, the RO issued its Statement of the Case (SOC).  The Veteran perfected his appeal via VA Form 9, stating that his left knee condition has worsened and requested a new examination because he had received a steroid injection in his knee that would have masked the symptoms and severity of his condition at the time of the examination.

In December 2014, a new VA examination was afforded to the Veteran.  His complaints included aching in the left knee joint on the sides.  He described the pain as intermittent, about three to four times weekly, lasting one day.  In addition, the left knee mildly swells on rare occasions.  Popping/clicking had improved and locking up has resolved since the surgery.  The Veteran did not report flare-ups which impacted the function of his knee.  Range of motion was from 10 to 120 degrees without pain.  There was no pain on weight bearing.  Repetitive motion caused additional loss of motion, from 10 to 100 degrees, as well as incoordination, although the examiner concluded that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  Strength was normal.  There was no instability, recurrent subluxation, lateral instability, or ankylosis.  The examiner indicated that there was a history of meniscal pathology (a tear) with frequent episodes of joint pain, although symptoms had improved since the surgical repair in 2003.  The Veteran was noted to have a 1 centimeter by .2 centimeter surgical scar from that procedure, although it was asymptomatic.  X-ray studies showed degenerative joint disease.  The Veteran's left knee disability impacted his employment to the extent that his employer had accommodated him by providing a ladder instead of gaffing (climbing with shoe spikes on a pole).  The Veteran wore knee pads as needed for crawling in confined spaces or kneeling.  He estimated missing one week of work in the last 12 months due to knee pain.  This examination did not comply with Correia, as stated above.  

Based on the results of this examination, in a January 2015 rating decision, the RO granted service connection for limitation of extension of the left leg as secondary to service-connected left knee meniscectomy, and assigned an initial 10 percent disability rating, effective December 12, 2014, under Diagnostic Code 5003-5261.  The Veteran did not appeal this decision.  

Pursuant to the Board's September 2016 remand, a new VA examination was provided to the Veteran in November 2016 with respect to his left knee degenerative joint disease with limitation of flexion.

The November 2016 VA examiner reviewed the Veteran's electronic claim file and conducted an in-person examination.  The examiner found that the Veteran had a left knee meniscal tear in 2003 and left knee joint osteoarthritis in service.  The Veteran complained of intermittent sharp pain over medial left knee especially after prolonged standing or walking.  The Veteran reported having functional loss and functional impairment in the left knee described prolonged use of knees, bending, walking, or standing. 

Range of motion testing was performed on the left knee and the results were marked as abnormal or outside of normal range.  Specifically, the flexion was recorded to 115 degrees and extension to 0 degrees, without pain.  There was pain noted with weight-bearing and also objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue on the tip over medial joint line.  There was no objective evidence of crepitus.

The Veteran was able to perform repetitive use testing with at least 3 repetitions and there was no additional functional loss or range of motion after 3 repetitions.  The examiner noted that pain and fatigue were all factors that limited functional ability with repeated use over a period of time. Additional contributing factors of disability included disturbance of locomotion, interference with sitting, and interference with standing.

Muscle strength testing was performed and the rate strength for both flexion and extension was 5 out of 5 in both knees, which translates to normal strength on the muscle strength rating scale.  There was no muscle atrophy and no ankylosis.

Joint stability testing was performed and there was no history of recurrent subluxation, lateral instability, or recurrent effusion in either knee.  There was no joint instability in the left knee, and the anterior instability (Lachman test), posterior instability (posterior drawer test), medial instability and lateral instability tests were all normal.  The examiner noted that the Veteran had never had recurrent patellar dislocation, "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The Veteran had had a meniscus (semilunar cartilage) condition which manifested as a meniscal tear in the left side and frequent episodes of joint pain.  With regard to his meniscal condition, the examiner noted that the Veteran had had an arthroscopic partial medial meniscectomy in 2003.

It was also noted that the Veteran uses an assistive device as a normal mode of locomotion, identified as a brace, on a regular basis.  Diagnostic imaging testing was performed and degenerative or traumatic arthritis documented in the left knee.  There were no other significant diagnostic test findings or results.  The Veteran reported that this condition has slowed him down on the job as a cable technician, which requires him to climb up and down ladders, and getting on his knees to crawl in small spaces.

Applicable Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice referred to as "staging the ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  For the reasons set forth below, the Board finds that the Veteran's symptoms have not been shown to warrant staged ratings during any period of the appeal.  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected loss.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where the question of functional loss due to pain upon motion is raised, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

In general, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Court has also held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise."  Cullen v. Shinseki, 24 Vet. App. 74 (2010). 

VA's Office of General Counsel has stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under DC 5260 for limitation of flexion of the leg and DC 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

Descriptive words, such as "slight," "moderate" and "severe," are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104 (a); 38 C.F.R. §§ 4.2, 4.6.


Analysis

Applying the legal criteria set forth above to the facts in this case, the Board concludes that the preponderance of the evidence is against the claim for a disability rating in excess of 10 percent for DJD of the left knee.

The Veteran's DJD is rated under the criteria found at 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5260.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional diagnostic code is shown after the hyphen).  Diagnostic Code 5010 directs that arthritis due to trauma be rated as degenerative arthritis under 38 C.F.R. § 4.71a , DC 5003.  Under that code, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  

In this case, as stated above, the Veteran is separately service connected for limitation of extension of the left leg as secondary to service-connected left knee meniscectomy under DCs 5003-5261.  Therefore, the Veteran is already being compensated for the limitation of extension caused by the joint.  

Returning to the DC assigned to the Veteran's DJD of the left knee, pertaining to limitation of flexion, the Board finds that the Veteran does not meet the requirements for a rating in excess of 10 percent under DC 5010-5260.  As detailed above, the Veteran's November 2016 VA examination shows that the flexion in his left knee was limited to 115 degrees.  He does not have ankylosis.  Although this does not meet the criteria for a compensable rating under limitation of flexion, the Veteran has been assigned a 10 percent rating based on pain and noncompensable loss of flexion with X-ray evidence of arthritis.  In order to achieve a disability rating in excess of 10 percent under this rating, the record would have to establish that the Veteran's flexion is productive of symptoms which more nearly approximate limitation of flexion to 30 degrees.  As set forth above, the record does not establish this level of severity.  Rather, his flexion has been limited to no more than 100 degrees after repetitive use.  

The Board has considered whether a higher rating is warranted due to additional functional loss.  DeLuca, supra.  While the evidence indicates factors such as pain and fatigability, it does not demonstrate that such symptoms or any additional pathology such as atrophy result in additional loss in range of motion of the left knee to warrant the next-higher rating.  No such findings were recorded in any of the examinations and the examiners indicated that there was no other pathology indicative of disuse, such as atrophy or loss of strength.  As such, a rating in excess of 10 percent is not warranted.

The Board has also considered the applicability of other potential diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  For example, the Board has considered entitlement to compensation under DC 5257, as allowed by the Office of the General Counsel, and finds that the Veteran is not entitled to compensation under DC 5257.  Diagnostic Code 5257, for other impairment of the knee, is rated on subluxation or lateral instability.  Under those criteria, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).  Here, there is no evidence that the Veteran has or ever had recurrent subluxation or lateral instability.  As such, the Veteran is not entitled to additional compensation under this Diagnostic Code.

Similarly, although the Veteran has a history of meniscal pathology, the symptoms associated with that condition, namely knee pain, have been considered in assigning the current 10 percent rating.  There are no additional symptoms, such as effusion into the joint or locking, to warrant the assignment of a separate compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Finally, although the Veteran has been shown to have a left knee scar as a result of surgery for his service-connected disability, the record shows that the scar is not painful, unstable, or otherwise symptomatic, nor is the scar shown to be large enough to meet the criteria for a compensable rating.  The appellant has never contended otherwise.  Thus, there is no basis for a separate compensable rating for scarring.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.

The Board finds that the Veteran's description of symptoms and limitations are credible and consistent with the evidentiary record.  However, as it pertains as to whether he manifests the particular symptoms and limitations entitling him to a higher rating still, the Board places greater probative weight to the findings of the VA examiners as to the actual clinical extent of left knee DJD as these examiners have greater expertise and training to more accurately identify and measure aspects of disability such as range of motion, instability, swelling, effusion, etc.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to a rating in excess of 10 percent for left knee DJD is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


